192 F.2d 1019
James Morris LAWSON, Defendant-Appellant,v.UNITED STATES of AMERICA, Plaintiff-Appellee.
No. 11431.
United States Court of Appeals Sixth Circuit.
Dec. 13, 1951.

Appeal from the United States District Court for the Northern District of Ohio, at Cleveland; Charles J. McNamee, Judge.
Ralph Rudd, Cleveland, Ohio, Harrison, Spangenberg & Hull, Cleveland, Ohio, of counsel, for appellant.
Don C. Miller, John J. Prince, Cleveland, Ohio, for appellee.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that appellant was convicted upon a finding of guilty of the offense of knowingly failing and refusing to report for induction in the armed forces of the United States under the provisions of the Selective Service Act of 1948, 50 U.S.C.A.Appendix, § 451 et seq., and committed to the custody of the Attorney General for imprisonment for a period of three years; and upon consideration of appellant's contention that the order of the draft board to report for induction was invalid because at the time it was issued and thereafter up to and including the date set for induction, the board had been informed that appellant was a college student who had commenced but not finished his academic year; and that the District Court had abused its discretion in sentencing appellant to three years' imprisonment and in denying his motion for reduction of sentence, suspension of sentence, and probation because of the fact that it had improperly refused to consider matters bearing upon sentence and probation; and it appearing to this court that appellant had never complied with the law in filing any claim for deferment or exemption because of being a college student, or for other reasons; and it further appearing that the sentence of the court was within the statutory limits and that the sentencing court was not guilty of an abuse of discretion.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed.  United States v. Ward, 2 Cir., 173 F.2d 628.